Mr. Justice Horton, dissenting. I can not concur in the above opinion. The object and purpose of pleading is to clearly settle and present a definite issue. To this end a declaration must state the cause of action with such definiteness that the defendant may be thereby advised as to what the plaintiff claims. Plaintiff charges in the declaration that he ivas dangerously cut, bruised, wounded and injured, internally and externally; that his back, spine and brain were injured; that divers bones of his body, arms and limbs were fractured and broken; and that he was otherwise severely, dangerously and permanently injured, both internally and externally; and that as a result, he became sick, sore, lame, disordered and injured, and suffered great bodily pain and mental anguish, and is still suffering intensely in body and mind and will the rest of his natural life. There is no averment as to any special injury. Upon the trial appellee was permitted to prove, under this declaration, and against the objection of defendant, that after the injury complained of there was a tendency to atrophy of the optic nerve, and that his eyesight was impaired. The atrophy complained of is a “ wasting away of the optic nerve owing to defective nutrition.” That is not a natural and necessary result of the act complained of. Indeed, it may be correctly stated that it is neither a usual, natural or necessary result of such act. And the declaration makes no charge that as a result of the injury complained of the optic nerve or the power of sight was in any manner affected. Uot only is there no such averment in the declaration, but there is no proof that the optic nerve itself was injured. The wasting away was not the result of any injury to the optic nerve. That was caused by defective nutrition. What the cause of the defective nutrition was, I can not say from the proofs. But it seems to me to be conclusive, that, as the optic nerve was not itself hurt at the time of the injury complained of, that atrophy, if it resulted from such injury, was a special injury which must be specially pleaded. In Olmstead v. Burke, 25 Ill. 86, which was an action of covenant, it is held, “general damages are such as the law implies, and presumes to have accrued, from the wrong complained of. *. * * It is a rule of pleading, that whenever the damages sustained have not necessarily accrued from the act complained of, and consequently are not implied by law, then, in order to prevent surprise on the defendant, the plaintiff must state the particular damage he has sustained, or he will not be permitted to give evidence of it.” In City of Chicago v. Crooker, 2 Brad. (Ill. App.) 279, 283, which was an action for personal injuries, the same rule is stated in the same language. Adams v. Gardner, 78 Ill. 568, was an action to recover damages for injury to personal property. There (p. 570) the same rule is stated in the same language. Miles v. Weston, 60 Ill. 361, was an action of trespass to the person. The same rule is there again stated (p. 361) in language quoted from 1 Chit. PI. 397. Myer & Sons Co. v. Davies, 17 Ill. App. 228, is an action to recover damages for the violation of a building contract. There the same rule is again announced, though not in the same language thus (p. 230): “ The elementary rule is this: But where the damages, though the natural consequences of the act complained of, are not the necessary result of it, they are termed special damages, which the law does not imply, and therefore, in order to prevent a surprise upon the defendant, they must be particularly specified in the declaration, or the plaintiff will not be permitted to give evidence of them on the trial. 2 Greenleaf on Ev., Sec. 251; Teagarden v. Hetfield, 11 Ind. 522.” To the same effect are: Chicago W. D. Ry. Co. v. Klauber, 9 Ill. App. 613, 620; Furlong v. Palleys, 30 Me. 493; 1 Sutherland on Damages, 763, and a large number of cases there cited. The case of C. & E. R. R. Co. v. Meech, 163 Ill. 305, is not in conflict with the rule announced in the cases above cited. In that case the special damages are averred in the declaration, as hereinafter set forth. The question before the court in that ease was not whether it is necessary that special damages must be particularly specified in the declaration, but whether the averments in the declaration in that case specified such special damages with such particularity as to entitle the plaintiff to make proof of same. That special damages must be specially pleaded seems to have been accepted by the court and all the parties to that case as being the correct rule. The Meech case was heard in this court, and is reported in 59 Ill. App. 69. It is there stated (p. 72) that “ The declaration in the case contained the usual averment as to damages, but no allegation of special damages.” This statement, as it seems to me, is incorrect. An examination of the files of this court in that case shows that in the first count of the declaration, after the usual averments as to physical injuries, it is charged that the plaintiff “ has been prevented from attending to his usual business and avocation and earning and receiving large emoluments, which he otherwise would have earned and received, and will hereafter be prevented from attending to his usual business avocation and earning and receiving said emoluments.” In the second count plaintiff’s allegations as to damages are the same as in the first count. In an additional count, after setting forth in the usual manner the physical injuries suffered by plaintiff, and stating his expenditures for medicine, nurses, etc., it is stated that “as the immediate result of said injuries plaintiff has heretofore been hindered and prevented, and will hereafter be hindered and prevented from attending to and transacting his affairs and business, and plaintiff has heretofore been and will hereafter be deprived of large gains and profits which he might otherwise, and would have acquired in said business.” Clearly, these are averments of special damages. Under them plaintiff was allowed to testify as to what he made per year in his ordinary business before he was injured, and how much thereafter. Had there been no averment of special damages, such testimony would not have been permissible. They were not the natural and necessary result of the injury. In the Supreme Court, the question under consideration was whether this averment of special damages was sufficiently definite to admit testimony as to plaintiff’s loss by reason of being unable to attend to his usual business as a painter. The question was not as to whether such loss must be specially averred, but whether the special averment thereof was sufficiently definite to admit proof of such loss. Ho case is cited in which it has been held that testimony may be properly admitted and a recovery sustained for loss of business where there is no specific averment of any such loss. As stated by the Supreme Court in the Meech case, ordinárily there need be “ no allegations of special damages other than such as are contained in the declaration ” in that ease. That is a clear recognition of the fact that that declaration contained an averment of special damages. No “other” averment of special damages is necessary beyond this general one of inability to work at plaintiff’s ordinary and usual employment or business. The Supreme Court had just referred to the case of City of Chicago v. O’Brennan, 65 Ill. 160. In that case there was an averment that the plaintiff, “ as a lawyer, lecturer and journalist * * * was incapacitated from attending to his business,” but does not aver any loss on that account. Plaintiff in that case was permitted to give in evidence upon the trial the fact of particular engagements to lecture in Yirginia and his estimate of the loss sustained by reason of his inability to meet such engagements. This was held to be erroneous. The discussion of that case and the cases there cited, presents pretty clearly the distinction between eases where general allegations of special damages are sufficient, and those cases where the facts upon which special damages are based must be set out in the declaration. There is in the declaration in the case at bar no reference whatever to any injury to the optic nerve, nor even a general averment of any injury in any manner affecting the nerves of plaintiff. I can not see how any person, from reading said declaration, could gain the slightest idea that plaintiff was injured by the “wasting away of the optic nerve owing to defective nutrition.” There is here no attempt to show that atrophy of the optic nerve was “ the natural consequence of the act complained of.” It is certain that such atrophy is “ not the necessary result ” of such act. It is almost, if not quite, unknown as a result of a physical injury. In Myer & Sons Co. v. Davies, ante (17 Ill. App. 228), it is held that unless the damages are the natural and necessary result of the act complained of, “ they are termed special damages * * * which must be particularly specified in the declaration or the plaintiff will not be permitted to give evidence of them on the trial.” If the declaration in the case at bar is sufficient to allow proof of sucha condition of defendant, then the alleged object, of a declaration, i. e., to so advise the defendant of plaintiff’s claim as to prevent surprise, is a delusion and a snare. If the averments of this declaration are sufficient to justify proof of atrophy of the optic nerve, then, as it seems to me, the rule that special damages must be specially averred is no longer to be recognized. All that will hereafter be necessary in a declaration of this kind is to say that the plaintiff was “physically injured.” I concur with the majority of the court in the suspicion that the appellee is not injured to the extent claimed. I also concur in the view of the majority that the conduct of counsel for appellee “ might properly be called outrageous.” I am, however, of opinion that such suspicion would not have been so well founded if the testimony as to atrophy had not been improperly admitted.